DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  The claim should recite “A method for using the trigger mechanism of claim 1” or “Inserting and retracting the tubing string using the trigger mechanism of claim 1”, or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,655,291 (Cox) in view of US Patent 5,975,203 (Payne et al.).
As concerns claim 1, Cox discloses a trigger mechanism for a tubing injector for forcibly injecting or retracting a tubular string axially into or out of a well, the tubing injector comprising an upper end and a lower end (see figure 1), the tubular string 26 comprising a plurality of oil field tubulars connected together with tubular connecting elements 26a, the tubing injector comprising a plurality of gripping elements (figure 3) attached to at least two drive chains 28 wherein the tubular string 26 is disposed between the at least two drive chains, the at least two drive chains substantially parallel to each other, the plurality of gripping elements configured to make contact and apply radial force to the tubular string, the tubular connecting elements 26a having a larger diameter than the tubulars, the trigger mechanism comprising: a) at least one trigger assembly 71, 72 disposed between the at least two drive chains wherein each of the at least one trigger assembly is configured to prevent the plurality of gripping elements from contacting the tubular connecting elements; and b) a coupling sensor 100 configured to sense the tubular connecting elements when the tubular string is being injected into or retracted out of the well. Cox lacks to expressly disclose the tubulars comprising a tapered upset section adjacent to the tubular connecting elements, the tapered upset section comprising an upset diameter that is greater in diameter than the tubulars but less than the diameter of the tubular connecting elements (the connecting elements of Cox are shown schematically, so this detail is not illustrated, but it is conventional in oil well pipes); nevertheless Payne et al. discloses this configuration in an injector for jointed tubulars, wherein the tubulars comprise a tapered upset section adjacent to the tubular connecting elements, the tapered upset section comprising an upset diameter that is greater in diameter than the tubulars but less than the diameter of the tubular connecting elements (see figure 4, showing the tubular 18, coupling at 20 and the tapered upset section between). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the tubulars into the assembly to obtain the predictable result of utilizing the injector for injecting jointed tubulars into the well.
As concerns claim 3, Cox discloses the trigger mechanism as set forth in claim 1, further comprising a first pair 71, 72 of the at least one trigger assembly wherein the tubular string is disposed between the first pair of the at least one trigger assembly (figure 2).
As concerns claim 4, Cox discloses the trigger mechanism as set forth in claim 3, wherein the first pair of the at least one trigger assembly is configured to operate when the tubular string is being injected into the well (Id.).
	As concerns claim 5, Cox discloses the trigger mechanism as set forth in claim 3, wherein the first pair of the at least one trigger assembly is disposed by the upper end of the tubing injector (figure 2).
	As concerns claim 6, Cox discloses the trigger mechanism as set forth in claim 3, further comprising a second pair 74, 75 of the at least one trigger assembly wherein the tubular string 26 is disposed between the second pair of the at least one trigger assembly (figure 2).
	As concerns claim 7, Cox discloses the trigger mechanism as set forth in claim 6, wherein the second pair of the at least one trigger assembly is configured to operate when the tubular string is being retracted out of the well (Id.).
	As concerns claim 8, Cox discloses the trigger mechanism as set forth in claim 6, wherein the second pair of the at least one trigger assembly is disposed by the lower end of the tubing injector (figure 2).
	As concerns claim 12, Cox discloses a toggle arrangement at the sensor 100 at figure 7, and an electrical switch is merely an obvious alternative that the skilled person would select as an alternative to the hydraulic system shown by Cox.
	As concerns claim 13, Cox discloses the trigger mechanism as set forth in claim 12, wherein the sensing toggle is configured to rotate when contacted by the tapered upset section of the tubulars when the tubular string is being injected into or retracted out of the well (as shown in figure 7, the rollers at 124 which are equivalent to a toggle, rotate upon contact with the tubular, which causes the arms to actuate the valve 146, see 11:45+).
	As concerns claim 14, Cox discloses the trigger mechanism as set forth in claim 12, wherein the coupling sensor comprises a first coupling sensor 100 configured to detect when the tapered upset section and the tubing connecting elements are about to enter the tubing injector when the tubing string is being injected into the well (figure 1).
	As concerns claim 15, Cox discloses the trigger mechanism as set forth in claim 14, wherein the first coupling sensor is disposed by the upper end of the tubing injector (figure 1).
	As concerns claim 16, Cox discloses the trigger mechanism as set forth in claim 14, wherein the coupling sensor comprises a second coupling sensor 102 configured to detect when the tapered upset section and the tubing connecting elements are about to enter the tubing injector when the tubing string is being retracted from the well (figure 1).
	As concerns claim 17, Cox discloses the trigger mechanism as set forth in claim 16, wherein the first coupling sensor is disposed by the lower end of the tubing injector (Id.).
	As concerns claim 18, Cox discloses the trigger mechanism as set forth in claim 1, further comprising a control system operatively coupled to the at least one trigger assembly and to the coupling sensor (figure 14A shows the control system for operation of the apparatus).
	As concerns claim 19, the references pre-date most computer-control systems, however such systems are well known and obvious elements for operating oil field equipment.
	As concerns claim 20, the combination discloses the use of the trigger mechanism set forth in claim 1 for injecting a tubing string into a well, and for retracting the tubing string from the well (see, e.g., Cox Abstract).
Allowable Subject Matter
	Claims 2 and 9-11 are objected to as depending from a rejected base claim, but would be allowable if rewritten or incorporated into the independent claim, as the prior art does not disclose, teach or suggest the trigger mechanism with the claimed wedge and linear actuator, as described in claims 2 and 9-11.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0272520 A1 (Hug et al.) discloses a pipe injector suitable for use with either of coiled tubing or jointed pipes, see figure 1 and figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679